   Case 2:20-cv-00342-MHT-SRW Document 14 Filed 07/01/20 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TANNER CONSTRUCTION                )
COMPANY, INC., d/b/a               )
Tanner, Inc.,                      )
                                   )
     Plaintiff,                    )
                                   )          CIVIL ACTION NO.
     v.                            )            2:20cv342-MHT
                                   )                 (WO)
FORTERRA PIPE & PRECAST,           )
LLC, f/k/as Hanson Pipe &          )
Precast, Inc.,                     )
                                   )
     Defendant.                    )

                                ORDER

    This     case   is    before     the    court   on   the   court’s

independent review of the complaint for subject-matter

jurisdiction and venue.

    The allegations of the plaintiff's complaint are

insufficient to invoke this court's jurisdiction under

28 U.S.C. § 1332.           To invoke jurisdiction based on

diversity,      a        complaint         must     distinctly         and

affirmatively       allege      each         party's     citizenship.

McGovern v. American Airlines, Inc., 511 F. 2d 653, 654
      Case 2:20-cv-00342-MHT-SRW Document 14 Filed 07/01/20 Page 2 of 3



(5th Cir. 1975) (per curiam).*                        28 U.S.C. § 1332(c)

provides that a corporation shall be deemed a citizen,

first, of all States by which it has been incorporated

and, second,          of the State where it has its principal

place of business.               To invoke jurisdiction based on

diversity in a case in which a corporation is a party,

it     is     thus     necessary          to    allege        distinctly     and

affirmatively all the States by which the corporation

has    been    incorporated          and       the    State    in    which   the

corporation          has   its      principal         place     of    business.

American Motorists Ins. Co. v. American Employers' Ins.

Co.,    600    F.2d    15,     16   and    n.1       (5th   Cir.     1979)   (per

curiam).             The     plaintiff's             complaint       does     not

sufficiently           plead        the        plaintiff        corporation’s

citizenship because it provides no information as to

where it was incorporated.



    *In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit Court of
Appeals adopted as binding precedent all decisions of
the former Fifth Circuit handed down prior to the close
of business on September 30, 1981.
                           2
   Case 2:20-cv-00342-MHT-SRW Document 14 Filed 07/01/20 Page 3 of 3



    In   addition,     the   plaintiff’s      complaint      fails     to

plead the basis for venue in this district or division.

                                 ***

    It is therefore the ORDER, JUDGMENT, and DECREE of

the court that the plaintiff has until July 15, 2020,

to amend the complaint to (a) plead the basis for venue

in this district and division, and (b) plead § 1332

jurisdiction sufficiently, see 28 U.S.C. § 1653.                       If

jurisdiction is not pleaded sufficiently by that date,

this cause shall be dismissed without prejudice.

    DONE, this the 1st day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  3
